Citation Nr: 1001768	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  06-31 799A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for the servicemember's cause of death has 
been received.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The servicemember served on active duty for training (ADT) 
from November 21, 1974 to March 28, 1975.  He died in July 
1996.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, in which the RO found that service 
connection for the servicemember's cause of death remained 
denied.  

In March 2009 the Board remanded the claim on appeal for 
further development.  That development has been completed.  

In the March 2009 remand, the issue on appeal was 
characterized as entitlement to service connection for the 
Veteran's cause of death; noting that in a final June 2004 
decision, the Board denied service connection for residuals 
of head injury and for a nervous disorder for purposes of 
payment of accrued benefits, denied service connection for 
the cause of the servicemember's death, and denied 
entitlement to basic eligibility for Survivor's/Dependents' 
Educational assistance under Chapter 35, Title 38, United 
States Code.  Thereafter, the appellant filed a request to 
reopen her claim for service connection for the 
servicemember's cause of death.  In the remand decision, it 
was indicated that the appellant had not been provided proper 
notice regarding the requirements for reopening this claim, 
nor had she been provided notice regarding the evidence 
necessary to complete a cause of death claim.

New and material evidence is required to reopen the 
previously denied claim for service connection for the 
servicemember's cause of death.  In the August 2006 statement 
of the case, the RO addressed the claim for service 
connection for the servicemember's cause of death on the 
merits.  Regardless of the RO's actions, the Board has a 
legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to 
address the question of whether new and material evidence has 
been received to reopen the claim for service connection.  
That matter goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim on a de novo basis.  
See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  
As the Board must first decide whether new and material 
evidence to reopen the claim has been received, the Board has 
characterized the matter on appeal as reflected on the title 
page.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In a June 2004 decision, the Board denied service 
connection for the servicemember's cause of death.  

3. None of the new evidence associated with the claims file 
since the June 2004 Board decision, when considered by itself 
or in connection with evidence previously assembled, relates 
to an unestablished fact necessary to substantiate the claim 
for service connection for the servicemember's cause of 
death, or raises a reasonable possibility of substantiating 
that claim.  


CONCLUSIONS OF LAW

1. The June 2004 Board decision denying service connection 
for the servicemember's cause of death is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2009).  

2.  As evidence received since the Board's June 2004 denial 
of service connection is not new and material, the criteria 
for reopening the claim for service connection for the 
servicemember's cause of death are not met.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (Court) have been fulfilled.  In 
this case, the appellant's petition to reopen her claim for 
service connection for the servicemember's cause of death was 
received in June 2004.  Thereafter, she was notified of the 
general provisions of the VCAA by the RO in correspondence 
dated in December 2004 and May 2009.  These letters notified 
the appellant of VA's responsibilities in obtaining 
information to assist her in completing her claim, identified 
the appellant's duties in obtaining information and evidence 
to substantiate her claim, and provided other pertinent 
information regarding the VCAA.  Thereafter, the claim was 
reviewed and a supplemental statement of the case was issued 
in October 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court, in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  
Notice as to this matter was provided in April 2007.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

A review of the May 2009 VCAA notice letter shows that the RO 
identified the bases for the denial in the prior decision and 
provided notice that described what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  The letter advised the appellant 
that her claim was previously denied because evidence failed 
to show that the servicemember's cause of death was related 
to military service.  The Board notes that the May 2009 
letter mistakenly identified the previous final denial as a 
February 1997 rating decision, while, the actual previous 
final denial of the claim was the June 2004 Board decision.  
However, in light of the fact that the June 2004 Board 
decision arose from the February 1997 rating decision, and 
the reason for the prior final denial in the June 2004 Board 
decision was that there was no evidence that the cause of the 
servicemember's death was related to military service, the 
notice defect of misidentifying the final prior denial 
constitutes harmless error in this case.  The May 2009 letter 
also explained what constitutes new and material evidence, 
and informed the appellant of the type of evidence needed to 
establish each element of the underlying claim for service 
connection for the servicemember's cause of death.  

The Board notes that the May 2009 letter also complies with 
the Court's holding in Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  In that case, the Court held that, when adjudicating 
a claim for dependency and indemnity compensation (DIC), VA 
must perform a different analysis depending upon whether a 
Veteran was service connected for a disability during his or 
her lifetime.  The Court concluded that, in general, section 
5103(a) notice for a DIC case must include (1) a statement of 
the conditions, if any, for which a Veteran was service 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
claim for service connection for the cause of the Veteran's 
death based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a claim based on a condition not yet service 
connected.  The May 2009 letter informed the appellant that 
the servicemember was not service-connected for any 
disabilities during his lifetime, and advised her of the 
information and evidence required to substantiate a claim for 
service connection based on a previously service-connected 
condition and a condition not yet service-connected.  

Based on the foregoing, the Board finds the notice 
requirements pertinent to the issue on appeal have been met.

The appellant has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claim during the course of this appeal.  The 
servicemember's service treatment records, Social Security 
Administration (SSA) records, and VA and private treatment 
records have been obtained and associated with his claims 
file.  The RO also obtained a VA medical opinion regarding 
the claim for service connection for the cause of death in 
December 2003.  

Furthermore, the appellant has not identified any additional, 
relevant evidence that has not been requested or obtained.  
The appellant has been notified of the evidence and 
information necessary to substantiate her claim, and she has 
been notified of VA's efforts to assist her.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating her claim.

Law and Regulations

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident occurring during such training.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a).

Thus, the definitional statute makes a clear distinction 
between those who have served on active duty and those who 
have served on active duty for training.  The Court has held 
that this statute, in effect, means that an individual who 
has served only on active duty for training must establish a 
service connected disability in order to achieve veteran 
status and to be entitled to compensation.  Furthermore, 
unless a claimant has established status as a veteran, 
neither the presumption of soundness nor the presumption of 
aggravation is applicable.  Paulson v. Brown, 7 Vet. App. 
466, 470 (1995).  Nor is the claimant entitled to the benefit 
of the legal presumptions pertaining to service connection 
for certain diseases and disabilities.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309, Biggins v. Derwinski, 1 Vet App. 
474, 478 (1991).

Service connection for the cause of death requires evidence 
that a service connected disability was a principal or 
contributory cause of death. 38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312(a).  A service connected disability will be considered 
the principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto. 38 C.F.R. § 3.312(b).  Contributory cause of death 
is inherently one not related to the principal cause.  In 
determining whether the service connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather, it must be shown that there was 
a causal connection.  38 C.F.R. § 3.312(c)(1).

No compensation shall be paid if a disability is the result 
of a Veteran's own willful misconduct, including the abuse of 
alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. § 3.1(n), 
3.301; see also VAOPGPREC 2-97 (January 16, 1997).  Section 
8052 of the Omnibus Budget Reconciliation Act of 1990, Pub L. 
No. 101-508, § 8052, 104 Stat. 1388, 1388-351 prohibits, 
effective for claims filed after October 31, 1990, the 
payment of compensation for a disability that is the result 
of a veteran's own alcohol or drug abuse.  However, it has 
been determined that the amendments do not preclude service 
connection under 38 C.F.R. § 3.310(a) of a substance-abuse 
disability that is proximately due to or the result of a 
service-connected disease or injury.  See VAOPGCPREC 7-99 
(June 9, 1999); see also Allen v. Principi, 237 F.3d 1368, 
1376 (Fed. Cir. 2001).

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  38 C.F.R. § 3.301(c)(3).  
Where drugs are used to enjoy or experience their effects and 
the effects result proximately and immediately in disability 
or death, such disability or death will be considered the 
result of the person's willful misconduct.  Id.

Factual Background and Analysis

The servicemember died in July 1996.  He was not service-
connected for any disability during his lifetime.  The death 
certificate indicated that the cause of death was 
intoxication as a consequence of cocaine and opiates.  In 
July 1996, the appellant filed a claim for service connection 
for the servicemember's cause of death, claiming that his 
death was caused by his neuropsychiatric problems.  

In a February 1997 rating decision, the RO denied service 
connection for the servicemember's cause of death, as the 
evidence failed to show that his cause of death was related 
to military service.  The appellant perfected an appeal of 
this denial, and, in a June 2004 decision, in pertinent part, 
the Board denied service connection for the cause of the 
servicemember's death.  

The evidence of record at the time of the June 2004 Board 
decision included service treatment records, which reflect 
that, in December 1974, the Veteran presented with complaints 
of dizziness, headache, and confusion.  He reported that he 
was hit in the left side of the head with a rifle butt.  The 
servicemember was alert without distress.  The impression was 
tension headaches versus contusion, left side of head.  
Service treatment records are negative for complaints 
regarding or treatment for a psychiatric disability.  

Post-service records of VA and private treatment dated from 
December 1977 to July 1996 reflect diagnoses of and treatment 
for schizophrenia, anxiety neurosis, acute psychotic 
reaction, HIV adjustment disorder with depressed mood, post-
traumatic organic brain syndrome, major depression with mixed 
traits, and drug dependence. 

During a private psychiatric evaluation in October 1980, the 
servicemember described repeated episodes of bizarre 
behavior, incoherence, disconnected speech and agitation, for 
which he had been hospitalized on multiple occasions, since 
being hit in the head with a rifle during service.  The 
diagnosis was schizophrenia, undifferentiated type in partial 
remission of symptoms.  The servicemember underwent VA 
psychiatric examination in November 1980.  The diagnosis was 
schizophrenia, undifferentiated type, chronic.  

The servicemember underwent a private psychiatric evaluation 
in June 1992.  He reported that he had been mentally sick 
since his military service, adding that he was subjected to 
racism during service, and was hit with the butt of a rifle, 
after which he was taken, unconscious, to sick bay.  He added 
that he had several hospitalizations in 1978, but refused 
treatment for years, and instead began using drugs, 
specifically, heroin and cocaine.  The diagnoses were post-
traumatic organic brain syndrome and schizophrenia, 
undifferentiated type, with paranoid and depressive features, 
and HIV positive.  The psychiatrist opined that the 
servicemember had a head trauma with the butt of a rifle, 
resulting in loss of consciousness, and that he developed 
severe personality changes afterwards.  He added that there 
did not appear to be any evidence of psychological testing to 
rule out organicity secondary to head trauma and that, if 
there was no evidence of negative findings, "it had to be 
accepted as a reasonable doubt an Organic Brain Syndrome Post 
Traumatic, due to the bizarre behavior and symptomatology of 
this young man."  

The servicemember was afforded a VA mental disorders 
examination in August 1992.  The examiner noted that he had a 
long history of intravenous drug abuse, schizophrenia, and 
atypical depression.  The servicemember denied the use of 
alcohol or drugs for over five years.  The Axis I diagnoses 
were schizophrenia, chronic, undifferentiated type, and 
substance use disorder in remission.  

The servicemember again underwent VA mental disorders 
examination in May 1996.  He admitted to heroin abuse, which, 
the examiner noted, was confirmed by the record.  The 
servicemember was to be examined following completion of 
psychological testing.  Psychological testing was completed 
in July 1996.  The servicemember denied drug use for years, 
and denied any suicidal or homicidal ideation.  Following 
testing, the psychologist concluded that, given the limited 
information available and the mental status of the patient at 
the time of the interview, a diagnostic conclusion could not 
be reached; however, the available information did strongly 
suggest that his symptoms were related to a psychotic 
disorder, such as schizophrenia, undifferentiated type.  The 
servicemember died two days after this testing.  The VA 
mental disorders examination report includes an August 1996 
note indicating that the second appointment could not be 
performed because the Veteran died in July 1996.      

In December 2003, a VA physician reviewed the claims file in 
order to provide an opinion as to the nature and etiology of 
any residuals of head injury and/or nervous disorder.  The 
physician acknowledged the June 1992 private treatment 
report, which noted a history of loss of consciousness and 
erratic behavior along with headaches following the in-
service head injury.  Following review of the claims file, 
including the July 1996 psychological testing, the physician 
opined that the head trauma sustained by the servicemember 
during service was minor and mild, without neurological 
sequela, and without medical evidence of loss of 
consciousness.  He added that multiple psychiatric 
evaluations revealed a consistent diagnosis of schizophrenia, 
undifferentiated type.  He stated that only one civilian 
psychiatrist had raised the possibility of an organic brain 
syndrome, post-traumatic, but had recommended psychological 
testing to be sure, and to rule out organic brain syndrome.  
The VA physician commented that psychological testing which 
had already been done in the past did not diagnose organic 
brain syndrome, and psychological testing done in July 1996 
strongly suggested the known diagnosis of schizophrenia, and 
organic brain syndrome was ruled out.  

The VA physician went on to opine that drug abuse and, 
eventually, intoxication ending in death, was unrelated to 
the Veteran's service-connected head injury.  He added that 
drug abuse was now being considered as a specific psychiatric 
condition, one for which an individual is probably 
genetically predisposed, and in which social-environmental 
interaction plays a role.  He added that organic brain 
syndrome was only considered by one psychiatric examiner; 
however, this was discarded by psychological testing.  The 
physician concluded by opining that the servicemember's 
neuropsychiatric disorder did not cause or aggravate his drug 
abuse.  

In the June 2004 decision, the Board determined that the 
service treatment records did not reveal the presence of the 
pathology implicated in the servicemember's death, and his 
death certificate clearly indicated that he died due to 
intoxication from cocaine and opiates, which is considered 
willful misconduct.  As the appellant did not appeal or seek 
reconsideration of the Board decision, and no other exception 
to finality applies, that decision is final as to the 
evidence then of record.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1100.  

The appellant filed a request to reopen her claim for service 
connection for the servicemember's cause of death later in 
June 2004.  The provisions of 38 U.S.C.A. § 5108 require a 
review of all evidence submitted by or on behalf of a 
claimant since the last final denial on any basis to 
determine whether a claim must be reopened.  See Evans v. 
Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final 
denial of the claim is the June 2004 Board decision, denying 
service connection for the cause of the servicemember's 
death.  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence associated with the claims file since the June 2004 
Board decision includes a June 2004 letter from the private 
psychiatrist who evaluated the servicemember in June 1992.  
The psychiatrist reiterated the history of the 
servicemember's condition, as described in his June 1992 
report, adding that the servicemember died of a drug 
overdose.  He indicated that the diagnosis was post-traumatic 
organic brain syndrome and schizophrenia, paranoid type.  The 
psychiatrist commented that the servicemember was an old drug 
addict, who continuously refused any type of treatment.  He 
added that the servicemember had several suicide attempts, 
and opined that an old drug addict does not take an overdose 
accidentally, but, rather, on purpose, if he wanted to commit 
suicide, as the servicemember did.  
  
Also associated with the claims file since the June 2004 
Board decision is a copy of the police report regarding the 
servicemember's death, as well as his autopsy report.  The 
police report indicates that the servicemember's body was 
found in an apartment.  According to the owner of the 
apartment, around noon, the servicemember injected himself 
with drugs in the chest, started hitting the walls and the 
floor, and then lay on the floor without responding.  The 
July 1996 autopsy report included findings of edema and 
bilateral pulmonary congestion and abrasions of the body 
surface.  The enclosed toxicology report reflected that the 
servicemember's urine was positive for cocaine metabolites 
and opiates.  The vitreal humor was positive for cocaine 
metabolites, codeine, morphine, and 6-monoacetylmorphine.  
Blood was positive for cocaine, cocaine metabolites, and 
morphine.  The autopsy report concluded that the cause of 
death was intoxication for cocaine and opiates and that the 
manner of death was an accident.  

At the time of the June 2004 Board decision, there was no 
medical evidence that a disease or injury incurred in or 
aggravated during ADT caused the servicemember's death.  
While the appellant has argued that the servicemember passed 
away for many reasons, including a nervous condition and 
depression, her contention that the servicemember's death was 
due to his neuropsychiatric problems was previously of record 
at the time of the June 2004 Board decision.  Moreover, the 
evidence associated with the claims file since June 2004 does 
not indicate that the servicemember had a psychiatric 
disability related to service.  As there is no psychiatric 
disability which was incurred in or aggravated during ADT, 
the servicemember's drug abuse cannot be related to a 
service-connected psychiatric disability.  In addition, no 
evidence has been associated with the claims file since June 
2004 indicating that the July 1996 intoxication as a 
consequence of cocaine and opiates was not the result of the 
servicemember's willful misconduct.  Thus, the evidence of 
record continues to show that the servicemember's death was 
due to willful misconduct.  

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for the cause of the servicemember's death has not 
been received.  As such, the requirements for reopening the 
claim are not met, and the June 2004 denial of claim remains 
final.  As the appellant has not fulfilled her threshold 
burden of submitting new and material evidence to reopen her 
finally disallowed claim, the benefit-of-the-doubt doctrine 
is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  
ORDER

As new and material evidence to reopen the claim of service 
connection for the servicemember's cause of death has not 
been received, the appeal is denied.  




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


